Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "the extension direction" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardi et al. (WO97/37616).
Regarding claim 16, Lombardi teaches that it is known to provide a material layer (see Fig. 8A ) and precutting a region from the layer for forming an x-ray marker (pg. 4, lines 20-37) wherein the region forming the marker is connected via at least one web which forms a pre-determined breaking point to another prior of the layer.
Regarding claim 17, the breaking point of Lombardi is located relative to two points in the extension direction of the web as claimed.
Regarding claim 18, the thickness of the plates of the markers as claimed reasonably read on a material thickness that would be considered a “foil” (pg. 20, lines 1-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lombardi et al. (WO97/37616).
Regarding claim 26, the teachings of Lombardi are as shown above. It is the position of the examiner that any method any method used to separate the plates requires at least some vibration, at least on an atomic or molecular level. Therefore the prior art reasonably reads upon the claim.  However, it is not literally stated how the plates are separated. However, Lombardi teaches that known methods of cutting the plates include the use of lasers and die cutting, both of which would comprise at least minimal vibrations (pg. 20, lines 1-16).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the methods of cutting the plate material of Lombardi to further separate the plates of Lombardi as combination of prior art plate cutting techniques wherein the techniques would provide predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (WO97/37616) as applied to claims 16-18 above.
Regarding claim 19, the teachings of Lombardi are as shown above. Lombardi fails to teach the width of the precut web section.  However, Lombardi generally shows the size of the markers relative to the device that they are used upon (Fig. 5B) and based on a scaled comparison of the markers as shown on the device, the possible dimension of the device (pg. 12, lines 31-35) and the shown width of the web portions of the markers (Fig. 8A), it can be determined that the dimensions of the prior art would roughly meet those of the current claims, although it is noted literally stated.  However, further, in order to keep the markers having the same relative scale to the device, it would be required to modify the scale of the markers as the device size were increased or decreased where Lombardi shows that differently sized prosthesis are known to be used as cited above.   Therefore in the absence of criticality of the specific range of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the marker of Lombardi (and to therefore modify the dimensions claimed as well) in order to maintain the scale of the markers of Lombardi as differently sized prosthesis were employed.  Further In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 20, the general logic used in the rejection of claim 19 above would further be applicable to claim 20 as this scale would also be changed for the same reasons.
Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (WO97/37616) as applied to claims 16-18 above and further in view of Lin et al. (USPGPub 2014/014530).
Regarding claim 21, the teachings of Lombardi are as shown above. Lombardi fails to teach contacting the pre-cut region with acid. However, Lin teaches that it is known to descale or deburr the laser cut edges of medical implant markers [0034] wherein Lin describes descaling techniques as comprising the use of an acid [0026].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the acid descaling technique of Lin in the laser cutting of implantable markers method of Lombardi in order to remove burring that may damage other portions of the medical device or the patient.
Regarding claim 22, Lin further teaches electropolishing the markers using an acid [0047].
Regrading claim 23, the electropolishing step of Lin may read upon a rinsing step that comprises an acid and it may occur after the descaling.
Regarding claim 24, Lin teaches that the electropolishing passivates [0008] wherein it is realized by those of ordinary skill in the art that the mechanism for this is oxidation.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (WO97/37616) in view of Lin et al. (USPGPub 2014/014530) as applied to claims 21-24 above and further in view of Kappelt et al. (USPGPub 2010/0131052).
Regarding claim 25, the teachings of Lombardi in view of Lin are as shown above.  Lombardi in view of Lin fails to teach wherein the surface oxidation is performed by plasma chemical oxidation. However, Kappelt teaches that a known passivation technique [0024] for medical devices includes plasma electrolytic oxidation [0026].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the passivation technique of Kappelt as an alternative to the passivation technique of Lombardi in view of Lin as a simple substitution of one known metallic medical implant passivation for another wherein the results of the alternative technique would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi et al. (WO97/37616) as applied to claims 16-18 above and further in view of Pinchot et al. (US8464927).
Regarding claim 27, the teachings of Lombardi are as shown above. Lombardi fails to teach wherein the parts are separated at predetermined areas by ultrasonic waves although it is noted that Lombardi’s parts are intended to be separated, presumably by techniques listed by him including laser or die cutting or possibly they are intended to be manually broken.  However, Pinchot shows that an alternative to laser cutting of thin metals is ultrasonic cutting.  Therefore because Lombardi already teaches cutting the same metal with laser cutting it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the known alternative (ultrasonic cutting) of Lombardi to separate the pieces of Lombardi because 1) the pieces of Lombardi need to be separated by some means and 2) the technique of Pinchot is shown to be an suitable alternative to the known technique of Lombardi which is shown by Lombardi to be suitable for separating pieces of his metal.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717